Citation Nr: 1827988	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  16-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1962 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to evaluate his service-connected hearing loss in March 2014.  In February 2018, he submitted a January 2018 VA audiogram report, which has not been considered by the RO, and asserted that it showed substantial hearing loss in his left ear.  Further, the Veteran indicated that he was to undergo a VA E.N.T. appointment at the VAMC in Charleston in February 2018 and he wished the record of that visit to be considered in adjudicating his claim.  As such, the updated VA records must be associated with the claims file.  Also, as the new audiogram reflects a possible decline in his hearing acuity, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran contends that he has a chronic skin disability as a result of exposure during service to "Chemical-Biological-Radiologic (CBR)" chemicals.  The Veteran has submitted an Army CBR Training Certificate indicating that he underwent an 80 hour CBR Officer Course in Hanau, Germany in March and April 1963.  His complete service treatment records are unavailable for review.  VA treatment records show frequent dermatological notes with various skin findings.  

Given VA's heightened duty when service treatment records are lost or destroyed, this claim must be remanded in order to afford the Veteran a VA examination in order to determine the nature, onset, and etiology of any skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since October 2017, to include records of any E.N.T. appointments in February 2018 at the Charleston VAMC. 

2.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected hearing loss.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  

3.  Schedule the Veteran for an examination from an appropriate medical provider to determine the nature, onset, and etiology of any skin disability found to be present. 

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's identified skin disability(ies) had its onset in service or is otherwise related to service. 

A rationale for the opinion must be included.  In providing the opinion and rationale, the examiner is advised that the Veteran's service treatment records are unavailable for review.  Thus, the examiner should consider the Veteran's February 2018 lay statement where he reports that he was exposed to chemicals during CBR training in service in Germany in 1963 and that he has experienced itching and rashes over the years.  A discussion of whether any of the Veteran's current skin disabilities are consistent with chemical exposure during service would be particularly helpful to the Board.

4.  Then readjudicate the appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




